                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



 AMERICAN REFINING AND                               Case No. 3:20-cv-00208-YY
 BIOCHEMICAL, INC.,
                                                     ORDER ADOPTING FINDINGS &
                Plaintiff,                           RECOMMENDATION FOR DEFAULT
                                                     JUDGMENT
        v.

 CYCLE POWER PARTNERS, LLC,

                Defendant.


IMMERGUT, District Judge.

       On February 7, 2020, Plaintiff American Refining and Biochemical, Inc. brought this suit

against Defendant Cycle Power Partners, LLC, alleging Defendant breached the terms of a

December 9, 2015 settlement agreement between the parties. ECF 1. Defendant failed to Answer

or otherwise appear in this matter. On Plaintiff’s motion for entry of default, ECF 9, the court

entered an order of default on March 9, 2020. ECF 10. Plaintiff thereafter filed a Motion for

Default Judgment. ECF 11. On June 2, 2020, Magistrate Judge Youlee Yim You issued her

Findings & Recommendation (“F&R”) recommending that Plaintiff’s Motion for Default

Judgment be granted. ECF 13. No party filed objections to the F&R.


PAGE 1 – ORDER ADOPTING FINDINGS & RECOMMENDATION FOR DEFAULT
JUDGMENT
       Under the Federal Magistrates Act (“Act”), as amended, the court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1). If a party objects to a magistrate judge’s F&R, “the court shall make a de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. But the court is not required to review, de

novo or under any other standard, the factual or legal conclusions of the F&R to which no

objections are addressed. See Thomas v. Arn, 474 U.S. 140, 149–50 (1985); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). Nevertheless, the Act “does not

preclude further review by the district judge, sua sponte” whether de novo or under another

standard. Thomas, 474 U.S. at 154.

       After reviewing the F&R, this Court finds no error and adopts it in full. Plaintiff’s

Motion for Default Judgment, ECF 11, is GRANTED. The Court will enter judgment against

Defendant in the amount of $105,000 plus interest which accrues at 12 percent per annum from

December 9, 2015 until paid, and $400 in costs.



       IT IS SO ORDERED.

       DATED this 22nd day of June, 2020.

                                                     /s/ Karin J. Immergut
                                                     Karin J. Immergut
                                                     United States District Judge




PAGE 2 – ORDER ADOPTING FINDINGS & RECOMMENDATION FOR DEFAULT
JUDGMENT
